Citation Nr: 9900931	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for renal carcinoma, as a 
residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1965 to October 
1967.  The veteran was awarded the Vietnam Service Medal with 
one Bronze Star and the Vietnam Campaign Medal with Device.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for renal 
carcinoma, as a residual of exposure to Agent Orange.

In a September 1994 rating decision, the RO continued the 
denial of service connection for left renal carcinoma and 
denied service connection for left adrenal adenoma.  The RO 
issued a Supplemental Statement of the Case in September 1994 
covering both the issues of service connection for renal 
carcinoma and adrenal adenoma, and the veteran was informed 
that he must respond within 60 days in order to perfect his 
appeal as to the new issue.  The veteran did not so respond 
and the September 1994 rating decision became final as to the 
issue of entitlement to service connection for left adrenal 
adenoma.  Therefore, the only issue currently before the 
Board is entitlement to service connection for renal 
carcinoma. 

In April 1996, this case was remanded by the Board for 
further development, to include a VA examination, and has 
since been returned for further appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his transitional cell 
carcinoma of the renal pelvis, for which he underwent a 
February 1984 left ureteronephrectomy, is a consequence of 
exposure to Agent Orange during service.  Therefore, a 
favorable determination is sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against the claim of 
entitlement to service connection for renal carcinoma.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  Renal cell carcinoma, is not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  Although the record reveals a medical diagnosis of renal 
cell carcinoma, there is no confirmed medical evidence of an 
etiological link between that disorder and any symptoms or 
events noted in service, to include exposure to herbicide 
agents used in Vietnam.  


CONCLUSION OF LAW

Renal carcinoma was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and may 
not be presumed to have been the result of exposure to 
herbicide agents. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veterans 
claim for service connection for renal carcinoma as a 
residual of exposure to Agent Orange is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107 (a).  
The Board is satisfied that all evidence necessary for an 
equitable disposition of the appeal has been obtained and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposis sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e) (1998).  

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994). However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

II.  Factual Background

Upon careful review of the veterans service medical records, 
the Board finds that the veteran served aboard the USS 
Hornett which served the waters of South Vietnam during its 
tour of duty.  Such records are negative for any evidence of 
exposure to Agent Orange during service or for any treatment 
of carcinoma of the left kidney.

Pertinent private medical evidence, dating from September 
1983 to November 1989, reveals that in February 1984, the 
veteran was diagnosed as having transitional cell carcinoma 
of the left renopelvis for which he underwent a left radical 
nephroureterectomy.  These records do not contain an 
etiological opinion relating the veterans renal carcinoma to 
exposure to Agent Orange during service. 

A March 1990 newsarticle from The Daily Oklahoman was 
submitted and reported that the VA was going to pay 
disability compensation to veterans suffering from non-
Hodgkins lymphoma as result of exposure to Agent Orange. 

During a September 1990 VA examination, the veteran reported 
that in February 1984, he was informed that he had cancer of 
the left kidney and that he underwent a left nephrectomy with 
excision of the left ureter and a partial excision of the 
bladder.  The veteran was diagnosed as having postoperative 
left nephrectomy, left ureterectomy and a partial cystectomy 
secondary to cancer of the left kidney without known 
recurrence or metastases.  

A medical report from Nancy S. Paulger, M.D., dated in 
January 1991, indicated that the veteran received treatment 
for papillary transitional cell carcinoma, grade I of the 
upper pole of the calyces on the left kidney in 1984, for 
which he underwent a left nephro-ureterctomcy.  It was the 
opinion of Dr. Paulger that the veterans cancer was related 
to Agent Orange exposure during service in the Vietnam War.  

In August 1994, the veteran submitted a report from the 
National Academy of Science which determined that a positive 
association had been identified between certain disorders and 
exposure to Agent Orange.  However, renal carcinoma was not 
listed as one of the diseases.

In a follow-up statement from Nancy S. Paulger, M.D., 
received by the RO in July 1996, she concluded that she had 
notified the veteran one month previously that she did not 
have any substantial medical evidence which proved that his 
cancer was caused by exposure to Agent Orange.  Dr. Paulger 
further reported that in 1991, there was some literature 
questioning the possible association.

During a November 1996 VA Nephrological examination, it was 
the opinion of the VA examiner that there was 
insufficient/inadequate information to determine whether an 
association existed between the veterans type of neoplasm 
and exposure to Agent Orange.  The examiner further noted 
that his conclusion conformed to the most recent National 
Academy of Science report.  
 
III.  Analysis

The Board notes that the veteran served in Vietnam and thus 
exposure to Agent Orange is conceded.  However, VA 
regulations have not found an association between the 
development of metastatic renal call carcinoma and exposure 
to herbicide agents, in that no specific determination has 
been made by the Secretary linking this type of cancer with 
herbicide exposure.  Thus, a presumption of service 
connection in this case is not warranted based on the medical 
evidence of record. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a), 3.309(e); 59 Fed.Reg. 341-346 (1994).

Furthermore, there is no competent medical evidence of record 
that the veteran's renal carcinoma was acquired as a result 
of service or as a result of exposure to Agent Orange.  The 
appellant's contentions, in this regard, are unsupported by 
competent medical evidence.  In this regard, the Board notes 
the 1991 medical opinion of Dr. Nancy Paulger, wherein she 
concluded that the veterans renal carcinoma was related to 
exposure to Agent Orange during service.  However, in 
subsequent medical opinions, submitted by both Dr. Paulger 
and a VA examiner, and dated in July and November 1996, 
respectively, both physicians concluded that there was 
insufficient medical evidence relating the veterans renal 
carcinoma to exposure to Agent Orange.  Indeed, the VA 
physician indicated that his conclusion was based on 
epidemiological studies performed by the National Academy of 
Science report.  As such, the preponderance of the evidence 
is against the veterans claim for service connection for 
renal carcinoma as a residual of exposure to Agent Orange 
during service and his claim is denied. 

The Board has carefully considered the veterans contentions 
and it is clear that it is his sincere belief that his renal 
carcinoma originated due to his presumed service exposure to 
Agent Orange.  However, inasmuch as the veteran is offering 
his own medical opinion, the Board would note that the record 
does not indicate that he has any medical expertise to so 
opine.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Inasmuch as the veterans claim involves a question of 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In view of the foregoing, it is the conclusion of the Board 
that the veterans renal carcinoma was not acquired during 
service or a result of presumed exposure to Agent Orange 
during service.  Therefore, the preponderance of the evidence 
is against the veterans claim for such disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veterans claim, this doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b)(West 1991).


ORDER

Service connection for renal carcinoma as a residual of 
exposure to Agent Orange is denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
